NOTE: This order is nonprecedential.

  mniteb ~tate~ QCourt of §ppeal~
      for tbe jfeberal QCircuit

 BRIDGESTONE AMERICAS TIRE OPERATIONS,
  LLC (FORMERLY BRIDGESTONE FIRESTONE NORTH
    AMERICAN TIRE, LLC) AND BRIDGESTONE
               CORPORATION,
                   Appellants,
                           v.
            FEDERAL CORPORATION,
                   Appellee.


                       2010·1376
               (Opposition No. 91168556)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                     ON MOTION


                      ORDER
    Bridgestone Americas Tire Operations, LLC (formerly
Bridgestone Firestone North American Tire, LLC) and
Bridgestone Corporation, move for a 30·day extension of
BRIDGESTONE v. FEDERAL CORP                                   2

time, until December 8, 2010, to file its brief due to set-
tlement negotiations.
      Upon consideration thereof,
      IT IS ORDERED THAT:

      The motion is granted.
                                    FOR THE COURT


      NOV     82010                  /s/ Jan Horbaly
            Date                    Jan Horbaly
                                    Clerk
cc: Douglas A. Rettew, Esq.
    W. David Shenk, Esq.
s21                                     U.S.cOUlJb~~PEALS     FOR
                                           THE FEOElt\l CIRCUIT

                                             NOV 0aZOIO
                                              JAN HORBALY
                                                 CLERK